DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-42 are objected to because of the following informalities:  
In claim 1, “tubing being metallic tubing,” should be changed to --a metallic tubing-- in line 3; “in use” should be deleted in line 8; it is not clear which one of the plurality of semiconductor elements is being referred to by “that semiconductor element” in line 15; and “and,” should be deleted from line 14.
In claim 3, the terms “optionally,” “preferably,” and “particularly” in lines 2-4 make the claim unclear because it is not clear if the limitations following the terms are part of the claimed invention.  
In claim 5, it is not clear which one of the semiconductor elements recited in base claim 1 is being referred to by “the semiconductor element” in line 2.
In claim 6, the term “optionally” in lines 2-3 makes the claim unclear because it is not clear if the limitations following the term are part of the claimed invention; and --and-- should be added after “equalise” in line 3.
In claim 8, the terms “preferably” and “particularly” in lines 2-3 make the claim unclear because it is not clear if the limitations following the terms are part of the claimed invention.  
In claim 10, the terms “preferably” and “optionally” in lines 3 and 4 make the claim unclear because it is not clear if the limitations following the terms are part of the claimed invention.  
In claim 11, the term “optionally” in line 3 makes the claim unclear because it is not clear if the limitations following the term are part of the claimed invention.  
In claim 13, “in use” should be deleted from line 2; “in use,” should be changed to --, and-- in line 3; and the term “optionally” in line 4 makes the claim unclear because it is not clear if the limitations following the term are part of the claimed invention.  
In claim 15, “in use” should be deleted from line 1; “well” should be changed to --wellbore-- in line 2; the terms “optionally” in line 2 make the claim unclear because it is not clear if the limitations following the terms are part of the claimed invention; --an-- should be added before “inductive” in line 2; and --a-- should be added before “surface” and before “capacitive” in line 2.
In claim 16, “a” should be changed to --the-- in line 2; “to, in use” should be changed to --to-- in line 3; “well” should be changed to --wellbore-- in line 4; and the terms “optionally” in lines 5-6 make the claim unclear because it is not clear if the limitations following the terms are part of the claimed invention.  
In claim 17, “, in use,” should be deleted from line 1; --by-- should be added before “digitally” in line 2; and --a-- should be added before “current” in line 3.
In claims 18 and 19, “one,” should be changed to --one-- in line 1.
In claim 20, the terms “preferably,” “more preferably,” and “even more preferably” in lines 2-3 make the claim unclear because it is not clear if the limitations following the terms are part of the claimed invention.  
In claim 21, it is not clear which of the plurality of semiconductor elements recited in base claim 1 is being referred to by “that semiconductor element” in the last line.
In claim 22, there is lack of antecedent basis in the specification for providing the temperature sensing information before, during, “and/or” after perforation in lines 2-3 (see paragraphs 47 and 125 of the specification, which state providing the temperature sensing information before, during, “and” after perforation).
In claim 28, “wireline,” should be changed to --a wireline-- in line 1; and the term “optionally” in line 2 makes the claim unclear because it is not clear if the limitations following the term are part of the claimed invention.
In claim 32, --a-- should be added before “drill” in line 2.
In claim 35, --an-- should be added before “abandoned” in line 1.
In claim 36, “the wellbore” should be changed to --a wellbore-- in line 1; “tubing being metallic tubing,” should be changed to --a metallic tubing-- in line 2; “in use” should be deleted in line 7; it is not clear which one of the plurality of semiconductor elements is being referred to by “that semiconductor element” in lines 12-13; “and” should be deleted from line 13; and “sensor” should be changed to --sensors;-- in line 15.
In claim 37, “the wellbore” should be changed to --a wellbore-- in line 1; “tubing being metallic tubing,” should be changed to --a metallic tubing-- in line 2; “in use” should be deleted in line 7; “and” should be deleted from line 8; it is not clear which one of the plurality of semiconductor elements is being referred to by “that semiconductor element” in lines 12-13; “further comprising” should be depleted from line 14; there is lack of antecedent basis in the claim for “the line” in line 15; “connect” should be changed to --connects-- in line 15; and the terms “preferably” and “optionally” in lines 16 and 17 make the claim unclear because it is not clear if the limitations following the terms are part of the claimed invention.  
In claim 38, “the” should be deleted from line 2; it is not clear if the “circuit resistance” recited in line 4 is referring to the “resistance characteristics” recited in line 2; and it is not clear which circuit resistance is being referred to by “that circuit resistance” in line 4.
In claim 41, “tubing being metallic tubing,” should be changed to --a metallic tubing-- in line 3; “in use” should be deleted in line 7; it is not clear which one of the plurality of semiconductor elements is being referred to by “that semiconductor element” in line 13; “and,” should be deleted from line 14; “the well comprising a tubular element” should be changed to --wherein the well comprises a tubular element,-- in line 15.
In claim 42, “Apparatus” should be changed to --The well-- in line 1.
In claims 2-23, “A system” should be changed to --The system-- in line 1.
In claims 25-35, “A well” should be changed to --The well-- in line 1.
Claims 24, 39, and 40 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, 10, 11, 13-15, 20, 28, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention due to indefinite language (see MPEP § 2173.05(d)).
In claim 3, the terms “optionally,” “preferably,” and “particularly” in lines 2-4 render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  
In claim 6, the term “optionally” in lines 2-3 renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  
In claim 8, the terms “preferably” and “particularly” in lines 2-3 render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  
In claim 10, the terms “preferably” and “optionally” in lines 3 and 4 render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  
In claim 11, the term “optionally” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  
In claim 13, the term “optionally” in line 4 renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  
In claim 15, the terms “optionally” in line 2 render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  
In claim 20, the terms “preferably,” “more preferably,” and “even more preferably” in lines 2-3 render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  
In claim 28, the term “optionally” in line 2 renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  
In claim 37, the terms “preferably” and “optionally” in lines 16 and 17 render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  
For examination purposes, due to the indefiniteness of the terms stated above and the limitations that follow have not been further treated on the merits.
Claim 14 is rejected for being dependent on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 24 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent 11,111,777 [hereinafter ‘777]. 
Referring to claim 1 of the instant application, claim 25 of ‘777 claims a system (a well comprising a well apparatus) for use in a wellbore comprising at least one perforating gun (claim 25 of ‘777) and an apparatus for use in sensing temperature in the wellbore (see base claim 23 of ‘777 and claim 1 of ‘777), the apparatus comprising:
a metallic tubing, comprising a plurality of temperature sensor modules provided at locations along the inside of the tubing, said temperature sensor modules comprising temperature sensors provided at least in part by at least one semiconductor element having electrical properties that vary with temperature;
an electrical network configured to electrically connect to the semiconductor elements to allow measuring of the respective electrical properties of the semiconductor elements to infer a thermal characteristic of the semiconductor element; and
at least one control module electrically connected to multiple temperature sensor modules, via the electrical network, and configured to receive and process an electrical signal associated with the temperature sensor modules to enable inference of the temperature of the semiconductor elements and the environment to which the tubing is exposed at the location of that semiconductor element; 
wherein the tubing is clamped to and extends across the at least one perforating gun (claim 25 of ‘777).

Referring to claim 24 of the instant application, claim 25 of ‘777 claims a well comprising a well apparatus having a system comprising a perforating gun and an apparatus for use in sensing temperature in a wellbore, as stated above with respect to claim 1 of the instant application, arranged to sense a temperature in a wellbore of the well.

Claims 2-21, 25-28, and 32-35 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of ‘777 in view of respective claims 10-13, 40, 14-16, 40, 3, 4, 18, 5-7, 21, 8, 22, 9, 31-33, 24, and 27-30 of ‘777. 
Referring to claims 2-21 of the instant application, claim 25 of ‘777 claims an apparatus having all of the limitations of claims 2-21 of the instant application, as stated above with respect to claim 1 of the instant application, except for the tubing being one of a stainless steel, a duplex or super-duplex stainless steel, a nickel alloy, titanium, or a titanium alloy [as in claim 2 of the instant application], the tubing outer diameter being in the range of 3 mm to 14 mm at the location in the tubing of at least one of the temperature sensor modules [as in claim 3 of the instant application]; the outer diameter of the tubing remaining substantially constant along the tubing [as in claim 4 of the instant application]; the apparatus being configured to use only the temperature sensitivity of the semiconductor element to infer a temperature of the semiconductor element [as in claim 5 of the instant application]; the tubing being filled with and encapsulating a non-conducting liquid [as in claim 6 of the instant application]; the temperature sensor modules in the tubing being encased in a potting compound [as in claim 7 of the instant application]; the tubing comprising at least 6 temperature sensor modules along its length [as in claim 8 of the instant application]; the semiconductor elements being diodes [as in claim 9 of the instant application]; the apparatus further comprising calibration means configured to compensate for the resistance of wires in a line that connects the semiconductor elements of the temperature sensors to the control module [as in claim 10 of the instant application]; multiple control modules being provided, wherein individual control modules control sets of temperature sensor modules, and the control modules being linked to one or more master control modules [as in claim 11 of the instant application]; the tubing containing the temperature sensor modules being arranged as a ring or helix to extend around a tubular element of a well apparatus [as in claim 12 of the instant application]; the apparatus further comprising a power source configured to provide operational power to the apparatus for sensing temperature in the wellbore, wherein the power source is arranged to be provided as an in-well power source [as in claim 13 of the instant application]; the power source comprising one or more primary cells, secondary cells, and/or downhole power generators [as in claim 14 of the instant application]; the apparatus being configured to be powered in use from a position higher in the wellbore [as in claim 15 of the instant application]; the apparatus further comprising a wireless data communication module coupled to the apparatus for use in sensing temperature in a wellbore and arranged to wirelessly transmit along the well signals indicative of a temperature sensed in the wellbore by the apparatus [as in claim 16 of the instant application]; the apparatus being configured such that at least one temperature sensor module is selected by the control module digitally addressing the temperature sensor module, and the selected temperature sensor module enabling a voltage or current output representative of the temperature of a semiconductor element to be connected to the control module [as in claim 17 of the instant application]; at least one or each temperature sensor module comprising a single electronic component [as in claim 18 of the instant application]; at least one or each temperature sensor module comprising a single passive electronic component [as in claim 19 of the instant application]; the maximum physical extent of the single electronic component in any axis being less than 7mm [as in claim 20 of the instant application]; and the control module being configured to measure an analogue current and/or voltage associated with the temperature sensor modules to enable inference of the temperature of the semiconductor elements and the environment to which the tubing is exposed at the location of that semiconductor element [as in claim 21 of the instant application].
However, claim 10 of ‘777 claims that the tubing of the apparatus is one of a stainless steel, a duplex or super-duplex stainless steel, a nickel alloy, titanium, or a titanium alloy [as in claim 2 of the instant application]; claim 11 of ‘777 claims that the tubing outer diameter is in the range of 3 mm to 14 mm at the location in the tubing of at least one of the temperature sensor modules [as in claim 3 of the instant application]; claim 12 of ‘777 claims that the outer diameter of the tubing remains substantially constant along the tubing [as in claim 4 of the instant application]; claim 13 of ‘777 claims that the apparatus is configured to use only the temperature sensitivity of the semiconductor element to infer a temperature of the semiconductor element [as in claim 5 of the instant application]; claim 40 of ‘777 claims that the tubing is filled with and encapsulates a non-conducting liquid for sensing temperature in the wellbore [as in claim 6 of the instant application]; claim 14 of ‘777 claims that the temperature sensor modules in the tubing are encased in a potting compound [as in claim 7 of the instant application]; claim 15 of ‘777 claims that the tubing comprises at least 6 temperature sensor modules along its length [as in claim 8 of the instant application]; claim 16 of ‘777 claims that the semiconductor elements are diodes [as in claim 9 of the instant application]; claim 40 of ‘777 claims that the apparatus further comprises calibration means configured to compensate for the resistance of wires in a line that connects the semiconductor elements of the temperature sensors to the control module [as in claim 10 of the instant application]; claim 3 of ‘777 claims multiple control modules being provided, wherein individual control modules control sets of temperature sensor modules, and the control modules being linked to one or more master control modules [as in claim 11 of the instant application]; claim 4 of ‘777 claims that the tubing containing the temperature sensor modules is arranged as a ring or helix to extend around a tubular element of a well apparatus [as in claim 12 of the instant application]; claim 17 of ‘777 claims that the apparatus further comprises a power source configured to provide operational power to the apparatus for sensing temperature in the wellbore, wherein the power source is arranged to be provided as an in-well power source [as in claim 13 of the instant application]; claim 18 of ‘777 claims that the power source comprises one or more primary cells, secondary cells, and/or downhole power generators [as in claim 14 of the instant application]; claim 5 of ‘777 claims that the apparatus is configured to be powered in use from a position higher in the wellbore [as in claim 15 of the instant application]; claim 6 of ‘777 claims that the apparatus further comprises a wireless data communication module coupled to the apparatus for use in sensing temperature in a wellbore and arranged to wirelessly transmit along the well signals indicative of a temperature sensed in the wellbore by the apparatus [as in claim 16 of the instant application]; claim 7 of ‘777 claims that the apparatus is configured such that at least one temperature sensor module is selected by the control module digitally addressing the temperature sensor module, and that the selected temperature sensor module enables a voltage or current output representative of the temperature of a semiconductor element to be connected to the control module [as in claim 17 of the instant application]; claim 21 of ’77 claims that at least one or each temperature sensor module comprises a single electronic component [as in claim 18 of the instant application]; claim 8 of ‘777 claims that at least one or each temperature sensor module comprises a single passive electronic component [as in claim 19 of the instant application]; claim 22 of ‘777 claims that the maximum physical extent of the single electronic component in any axis is less than 7mm [as in claim 20 of the instant application]; and claim 9 of ‘777 claims that the control module is configured to measure an analogue current and/or voltage associated with the temperature sensor modules to enable inference of the temperature of the semiconductor elements and the environment to which the tubing is exposed at the location of that semiconductor element [as in claim 21 of the instant application] for sensing the temperature in the wellbore.
Therefore, referring to claims 2-21 of the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 25 of ‘777 by further claiming that the tubing is one of a stainless steel, a duplex or super-duplex stainless steel, a nickel alloy, titanium, or a titanium alloy, as in claim 10 of ‘777 [as claimed in claim 2 of the instant application]; that the tubing outer diameter is in the range of 3 mm to 14 mm at the location in the tubing of at least one of the temperature sensor modules, as in claim 11 of ‘777 [as claimed in claim 3 of the instant application]; that the outer diameter of the tubing remains substantially constant along the tubing, as in claim 12 of ‘777 [as claimed in claim 4 of the instant application]; that the apparatus is configured to use only the temperature sensitivity of the semiconductor element to infer a temperature of the semiconductor element, as in claim 13 of ‘777 [as claimed in claim 5 of the instant application]; that the tubing is filled with and encapsulates a non-conducting liquid for sensing temperature in the wellbore, as in claim 40 of ‘777 [as claimed in claim 6 of the instant application]; that the temperature sensor modules in the tubing are encased in a potting compound, as in claim 14 of ‘777 [as in claim 7 of the instant application]; that the tubing comprises at least 6 temperature sensor modules along its length, as in claim 15 of ‘777 [as in claim 8 of the instant application]; that the semiconductor elements are diodes, as in claim 16 of ‘777 [as in claim 9 of the instant application] in order to sense the temperature in the wellbore; that the apparatus further comprises calibration means configured to compensate for the resistance of wires in a line that connects the semiconductor elements of the temperature sensors to the control module, as in claim 40 of ‘777 [as in claim 10 of the instant application]; that multiple control modules are provided, wherein individual control modules control sets of temperature sensor modules, and the control modules are linked to one or more master control modules, as in claim 3 of ‘777 [as in claim 11 of the instant application]; that the tubing containing the temperature sensor modules is arranged as a ring or helix to extend around a tubular element of a well apparatus, as in claim 4 of ‘777 [as in claim 12 of the instant application]; that the apparatus further comprises a power source configured to provide operational power to the apparatus for sensing temperature in the wellbore, wherein the power source is arranged to be provided as an in-well power source, as in claim 17 of ‘777 [as in claim 13 of the instant application]; that the power source comprises one or more primary cells, secondary cells, and/or downhole power generators, as in claim 18 of ‘777 [as in claim 14 of the instant application]; that the apparatus is configured to be powered in use from a position higher in the wellbore, as in claim 5 of ‘777 [as in claim 15 of the instant application]; that the apparatus further comprises a wireless data communication module coupled to the apparatus for use in sensing temperature in a wellbore and arranged to wirelessly transmit along the well signals indicative of a temperature sensed in the wellbore by the apparatus, as in claim 6 of ‘777 [as in claim 16 of the instant application]; that the apparatus is configured such that at least one temperature sensor module is selected by the control module digitally addressing the temperature sensor module, and that the selected temperature sensor module enables a voltage or current output representative of the temperature of a semiconductor element to be connected to the control module, as in claim 7 of ‘777 [as in claim 17 of the instant application]; that at least one or each temperature sensor module comprises a single electronic component, as in claim 21 of ’77 [as in claim 18 of the instant application]; that at least one or each temperature sensor module comprises a single passive electronic component, as in claim 8 of ‘777 [as in claim 19 of the instant application]; that the maximum physical extent of the single electronic component in any axis is less than 7mm, as in claim 22 of ‘777 [as in claim 20 of the instant application]; and that the control module is configured to measure an analogue current and/or voltage associated with the temperature sensor modules to enable inference of the temperature of the semiconductor elements and the environment to which the tubing is exposed at the location of that semiconductor element, as in claim 9 of ‘777 [as in claim 21 of the instant application] in order to sense the temperature in the wellbore.

Referring to claims 25-28 and 32-35 of the instant application, claim 25 of ‘777 claims a well having all of the limitations of claims 25-28 and 32-35 of the instant application, as stated above with respect to claim 24 of the instant application, except for the well apparatus comprising an annular sealing device provided at least 100m below a surface of the well, and between a wellbore or a casing of the wellbore and a tubular [as in claim 25 of the instant application]; the apparatus for use in sensing temperature in a wellbore being provided entirely below the annular sealing device [as in claim 26 of the instant application]; the tubing of the apparatus for use in sensing temperature in a wellbore does not extending across the annular sealing device [as in claim 27 of the instant application]; the apparatus being deployed in the well on wireline or coiled tubing [as in claim 28 of the instant application]; the apparatus being configured to monitor the well during a well test or drill stem test [as in claim 32 of the instant application]; the well being a production and/or injection well [as in claim 33 of the instant application]; the apparatus being configured to monitor an exothermic reaction associated with a fluid treatment of the well [as in claim 34 of the instant application]; and the well being in a suspended or abandoned phase, and the apparatus being configured to monitor the well [as in claim 35 of the instant application].
However, claim 31 of ‘777 claims that the well apparatus comprises an annular sealing device provided at least 100m below a surface of the well, and between a wellbore or a casing of the wellbore and a tubular [as in claim 25 of the instant application]; claim 32 of ‘777 claims that the apparatus for use in sensing temperature in a wellbore is provided entirely below the annular sealing device [as in claim 26 of the instant application]; claim 33 of ‘777 claims that the tubing of the apparatus for use in sensing temperature in a wellbore does not extend across the annular sealing device [as in claim 27 of the instant application]; claim 24 of ‘777 claims that the apparatus is deployed in the well on wireline or coiled tubing [as in claim 28 of the instant application]; claim 27 of ‘777 claims that the apparatus is configured to monitor the well during a well test or drill stem test [as in claim 32 of the instant application]; claim 28 of ‘777 claims that the well is a production and/or injection well [as in claim 33 of the instant application]; claim 29 of ‘777 claims that the apparatus is configured to monitor an exothermic reaction associated with a fluid treatment of the well [as in claim 34 of the instant application]; and claim 30 of ‘777 claims that the well is in a suspended or abandoned phase, and the apparatus is configured to monitor the well [as in claim 35 of the instant application] for sensing the temperature in the wellbore.
Therefore, referring to claims 25-28 and 32-35 of the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 25 of ‘777 by further claiming that the well apparatus comprises an annular sealing device provided at least 100m below a surface of the well, and between a wellbore or a casing of the wellbore and a tubular, as in claim 31 of ‘777 [as in claim 25 of the instant application]; that the apparatus for use in sensing temperature in a wellbore is provided entirely below the annular sealing device, as in claim 32 of ‘777 [as in claim 26 of the instant application]; that the tubing of the apparatus for use in sensing temperature in a wellbore does not extend across the annular sealing device, as in claim 33 of ‘777 [as in claim 27 of the instant application]; that the apparatus is deployed in the well on wireline or coiled tubing, as in claim 24 of ‘777 [as in claim 28 of the instant application]; that the apparatus is configured to monitor the well during a well test or drill stem test, as in claim 27 of ‘777 [as in claim 32 of the instant application]; that the well is a production and/or injection well, as in claim 28 of ‘777 [as in claim 33 of the instant application]; that the apparatus is configured to monitor an exothermic reaction associated with a fluid treatment of the well, as in claim 29 of ‘777 [as in claim 34 of the instant application]; and that the well is in a suspended or abandoned phase, and the apparatus is configured to monitor the well, as in claim 30 of ‘777 [as in claim 35 of the instant application] in order to sense the temperature in the wellbore.

Claim 36 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘777. 
Referring to claim 36 of the instant application, claim 20 of ‘777 claims an apparatus for use in sensing temperature in the wellbore (see base claim 1 and intervening claim 19 of ‘777), the apparatus comprising: 
a metallic tubing comprising a plurality of temperature sensor modules provided at locations along the inside of the tubing, said temperature sensor modules comprising temperature sensors provided at least in part by at least one semiconductor element having electrical properties that vary with temperature; 
an electrical network configured to electrically connect to the semiconductor elements to in use allow measuring of the respective electrical properties of the semiconductor elements to infer a thermal characteristic of the semiconductor element; and 
at least one control module electrically connected to multiple temperature sensor modules, via the electrical network, and configured to receive and process an electrical signal associated with the temperature sensor modules to enable inference of the temperature of the semiconductor elements and the environment to which the tubing is exposed at the location of that semiconductor element;
wherein the semiconductor elements are provided in integrated circuit temperature sensors configured to vary a current or a voltage with a temperature of the sensor (intervening claim 19 of ‘777), and wherein the integrated circuit temperature sensors are configured as silicon bandgap temperature sensors each having two p-n junctions (claim 20 of ‘777).

Claim 37 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of ‘777. 
Referring to claim 37 of the instant application, claim 40 of ‘777 claims an apparatus for use in sensing temperature in the wellbore, the apparatus comprising: 
a metallic tubing comprising a plurality of temperature sensor modules provided at locations along the inside of the tubing, said temperature sensor modules comprising temperature sensors provided at least in part by at least one semiconductor element having electrical properties that vary with temperature; 
an electrical network configured to electrically connect to the semiconductor elements to in use allow measuring of the respective electrical properties of the semiconductor elements to infer a thermal characteristic of the semiconductor element; 
at least one control module electrically connected to multiple temperature sensor modules, via the electrical network, and configured to receive and process an electrical signal associated with the temperature sensor modules to enable inference of the temperature of the semiconductor elements and the environment to which the tubing is exposed at the location of that semiconductor element; and
calibration means (calibrator) configured to compensate for the resistance of wires in the line that connect the semiconductor elements of the temperature sensors to the control module.

Claim 38 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of ‘777. 
Referring to claim 38 of the instant application, claim 37 of ‘777 claims a method of calibrating the apparatus as claimed in claim 1, as stated above with respect to claim 1 of the instant application, comprising:
determining the resistance characteristics of the individual circuits associated with each temperature sensor of the apparatus, and
compensating for that circuit resistance to isolate the responsiveness of the electrical properties of the temperature sensors to temperature variations.

Claims 39 and 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of ‘777. 
Referring to claim 39 of the instant application, claim 39 of ‘777 claims a method of operation of the apparatus as claimed in claim 1, as stated above with respect to claim 1 of the instant application, to determine a thermal characteristic of a temperature sensor thereof (see base claim 38 of ‘777), comprising:
one of actively heating and cooling at least one of the temperature sensors in the metallic tubing; and
monitoring a change of temperature of the at least one sensor during and/or after one of heating and cooling.

Referring to claim 40 of the instant application, claim 39 of ‘777 claims, based on one of the change of temperature, a rate of change of temperature, and the power to create a change in temperature of the sensors during and/or after one of heating and cooling, inferring a fluid characteristic of the environment to which the metallic tubing is exposed at the locations of the temperature sensors.

Claim 41 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of ‘777. 
Referring to claim 41 of the instant application, claim 36 of ‘777 claims a well comprising a well apparatus for use in sensing temperature in the wellbore (see base claim 1 and intervening claims 23 and 34 of ‘777), the well apparatus comprising: 
a metallic tubing comprising a plurality of temperature sensor modules provided at locations along the inside of the tubing, said temperature sensor modules comprising temperature sensors provided at least in part by at least one semiconductor element having electrical properties that vary with temperature; 
an electrical network configured to electrically connect to the semiconductor elements to in use allow measuring of the respective electrical properties of the semiconductor elements to infer a thermal characteristic of the semiconductor element; and 
at least one control module electrically connected to multiple temperature sensor modules, via the electrical network, and configured to receive and process an electrical signal associated with the temperature sensor modules to enable inference of the temperature of the semiconductor elements and the environment to which the tubing is exposed at the location of that semiconductor element; 
wherein the well comprises a tubular element and wherein the tubing of the apparatus extends at least one of along and around the tubular element (intervening claim 34 of ‘777) and is clamped thereto (claim 36 of ‘777).

Claim 42 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of ‘777 in view of claim 4 of ‘777. 
Referring to claim 42 of the instant application, claim 36 of ‘777 claims a well having all of the limitations of claim 42 of the instant application, as stated above with respect to claim 41 of the instant application, except for the tubing containing the temperature sensor modules being arranged as one of a ring and a helix to extend around the tubular element.
However, claim 4 of ‘777 claims that the tubing containing the temperature sensor modules is arranged as a ring or helix to extend around the tubular element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 36 of ‘777 by further claiming that the tubing containing the temperature sensor modules is arranged as a ring or helix to extend around a tubular element, as in claim 4 of ‘777, in order to sense the temperature in the wellbore.

Allowable Subject Matter
Claims 1-42 would be allowable if rewritten or amended to overcome the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and upon the proper filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system for use in a wellbore comprising at least one perforating gun and an apparatus for use in sensing temperature in the wellbore, wherein the tubing is clamped to and extends across the at least one perforating gun (claims 1, 24, 38, 39).
An apparatus for use in sensing temperature in the wellbore, wherein the integrated circuit temperature sensors are configured as silicon bandgap temperature sensors each having two p-n junctions (claim 36); and comprising calibration means configured to compensate for the resistance of wires in the line that connect the semiconductor elements of the temperature sensors to the control module (claim 37).
A well comprising a well apparatus for use in sensing temperature in the wellbore, wherein the tubing of the apparatus extends at least one of along and around the tubular element and is clamped thereto (claim 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/2/22